William B. Brown, J.,
dissenting. Belying on a curious reading, of statutes and precedent and the novel argument that Ohio’s speedy trial statutes need only be followed “in those eases where the system is at fault,”5 the ma*204jority opinion denies the full protection of Ohio’s speedy trial statutes to incarcerated defendants awaiting trial on more than one felony charge. Since the majority’s opinion is not supported by the language of the speedy, trial provisions, the ease,law interpreting them or the legal concepts — particularly the presumption of innocence — underlying them, I must strongly dissent.
Under Ohio’s speedy trial statutes an accused felon may be discharged if he is not brought to trial within 270 days after his arrest, and he is given triple credit for the days during that interim which he spends in jail “in lieu of bail on the pending charge.” The defendant in the instant cause was arrested and charged with unauthorized use of a motor vehicle on June 11, 1976, and held in jail without bail on that charge for intermittent periods until he was brought to trial on that charge on December 7, 1976. Therefore, he should have been given triple credit, for discharge purposes, for any time between those dates spent in jail in lieu of bail. The majority opinion holds, however, that a jailed defendant will not be given triple credit for the days he was incarcerated if he is chargéd with offenses *205in addition to the one which he seeks to have discharged as tardily brought to trial. The rationale for that holding is that an individual charged and jailed on more' than one offense is"not in jail “in lieu of hail on the pending.' charge.”
The speedy trial statute does not support the .majority’s rationale. ■ ; :
ft. C.'2945.71 provides, in pertinent part:
“(C) A person against whom a charge of felony is pending:
l Í * * *
“(2) Shall he brought to trial within two hundred: seventy days after his arrest.
“(D) * * * each day during which the accused is held in jail in lieu of bail on the pending charge shall be count-' ed as three days.”
The meaning of R. C,. 2945.71 is clear. An accused,must, receive triple credit, for purposes of the- 270-day ■ speedy, trial deadline, for each day that he is held in jail’in lieu.of bail on “the pending charge”; i. e., the pending felony charge (R. C. 2945.71 [C]) subject to .the 270-day deadline.; The statute does not distinguish between persons held., in-jail in lieu of bail on one or more than one pending charge,(The word “a” in the phrase “a charge of felony” does' not indicate number because “a ” means “any” including “any.one of .many.”) The majority cannot .look'to the. language of the statute itself to justify its holding. ■
Precedent does not support the majority’s holding either. The main authority relied.on by the majority opinion, State v. MacDonald (1976), 48 Ohio St. 2d 66, isinap-posite. That ease interprets the current speedy trial provisions, and paragraph one of its syllabus would appear to support the majority’s holding. However, once the isylla-' bus of State v. MacDonald, supra, is read in'light of the' facts of that case, it becomes clear that it also does not support the proposition that a defendant held in jail in lieu of bail on more than one pending charge cannot be afforded the protection of the speedy trial statute.
Paragraph one of the MacDonald syllabus provides:
*206“R. C. 2945.71(1)) is applicable only to those defendants held in jail in lieu of bail solely on the pending charge.”
Under that syllabus, the majority finds the defendant is not entitled to the protection of R. C, 2945.71(D) because “[i]n both cases [MacDonald and the instant cause] the defendant was held on two distinct charges,” and “the fact that in MacDonald one charge was federal and the other state * * * does not justify our deviating from the rule at this time.”
The majority arrives at that conclusion only by blindly invoking the language of the MacDonald syllabus, and by ignoring the reasoning upon which MacDonald was decided.
In MacDonald, the defendant was in jail on a federal conviction at the same time that the state charge he sought to have dismissed was pending against him. When the MacDonald opinion applied the speedy trial statute to that situation, it found the prerequisites of triple credit under R. C. 2945.71 to be, at page 69, as follows: “(1) being held in jail ‘in lieu of bail’ and (2) being held in jail ‘on the pending charge.’ ” Since the federal conviction barred the defendant from bail on the pending charge, the defendant was not held in jail on that charge “in lieu of bail,” and the first prerequisite of R. C. 2945.71(D) was not met. Thus, it was unnecessary for the court to address the question of the second prerequisite and to read the word “solely” into a statute in which it did not appear. I submit, therefore, that, when the MacDonald syllabus is properly read iu light of the facts and reasoning of the MacDonald ease, the word “solely” is superfluous, and the majority’s reliance on it is misplaced.6’
*207The majority’s holding also runs contrary to the principles underlying the concept of speedy trial. Historically, the right to a speedy trial has been equated with the prevention of lengthy pre-trial detention — a detention which is neither necessary nor justified if an accused is truly presumed to be innocent before he is convicted. Although this’ court certainly sanctions that presumption, the majority runs the risk of eroding it when it adopts the above decision. (One effect of the majority holding, for instance, is to allow the state to charge an individual with several offenses and, after doing so, to hold the accused in jail continually for a series of 90-day intervals until he is convicted of one of the charges or freed on all of them. Indeed, the more successful an accused is at proving himself innocent, the longer he might be held in jail in pre-trial incarceration.)
Given the fact that the majority holding allows the presumption of innocence to be undercut and that it is without statutory or case law support, I must dissent.

The majority supports its holding with the statement that it will-not enforce the time limitations of R. C. 2945.71(D) “wheré the sys*204tem is without fault.” If the majority is attempting to introduce a fault standard into the application of these statutes, it does so against the clear weight of authority. The language of R. C. 2945.71 and its predecessor is and was mandatory, and this court has consistently held that those statutes must be complied with. In State v. MacDonald, supra, at pages 70-71, and in State v. Singer (1977), 50 Ohio St. 2d 103, at pages 105-106, the court stated as follows:
“In a series of cases, we have imposed upon the prosecution and the trial courts the mandatory duty of complying with R. C. 2945.71 through 2945.73. See, e. g., State v. Pudlock (1975), 44 Ohio St. 2d 104; State v. Cross (1971), 26 Ohio St. 2d 270; State v. Gray (1964), 1 Ohio St. 2d 21. We do so pursuant to our conclusion that the General Assembly’s definition of the trial court’s obligation to guarantee a speedy trial is a rational one which we will enforce. See State v. MacDonald (1976), 48 Ohio St. 2d 66, 71. This action implements the constitutional right to a speedy trial. State v. Pudlock, supra, at page 105."
, In view of the extensive case law authority for mandatory compliance, with the speedy trial provisions and the mandatory language of the statutes themselves, I submit that this is too late a date to introduce a fault standard into speedy trial cases.


Earlier cases also using the word “solely” in their interpretation of former speedy trial provisions are inapposite because they do not deal with defendants incarcerated without bail on two offenses in the sarnie county. (In State v. Gray [1964], 1 Ohio St. 2d 21, the defendant had only one charge pending against him, and in State, ex rel. Hodges, v. Coller [1969], 19 Ohio St. 2d 164, and State v. Fairbanks [1972], 32 Ohio St. 2d 34, the defendants were either confined in another county or they were under sentence for other offenses while they were also allegedly denied a speedy trial on unrelated charges.)